 



EXHIBIT 10.29

BIORELIANCE CORPORATION



--------------------------------------------------------------------------------

EMPLOYEE STOCK PURCHASE PLAN
(Effective as of October 31, 2001)




--------------------------------------------------------------------------------



1.   PURPOSE.

     The Employee Stock Purchase Plan (the “Plan”) of BioReliance Corporation
(the “Company”) is designed to provide an opportunity for the employees of the
Company and its Designated Subsidiaries (defined below) to purchase shares of
the Company’s common stock, $.01 par value per share (“Common Stock”) through
voluntary automatic payroll deductions and to encourage such employees to
continue in the employ of and to exert their best efforts on behalf of the
Company and such subsidiaries. The Plan is intended to be an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”).



2.   CERTAIN TERMS.

     (a)     “Change in Capitalization” shall mean any increase or reduction in
the number of shares of Common Stock (“Shares”), or any change (including,
without limitation, a change in value) in the Shares or exchange of Shares for a
different number or kind of shares or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants or
rights or debentures, stock dividend, stock split or reverse stock split,
property dividend, combination or exchange of shares, change in corporate
structure or substantially similar event.

     (b)     A “Change in Control” shall mean the occurrence during the term of
the Plan of any of the following events:



       (1)     An acquisition in one or more transactions (other than directly
from the Company or pursuant to options granted under this Plan or otherwise by
the Company) of any voting securities of the Company (the “Voting Securities”)
by any Person (other than any member of the Knafel Family) immediately after
which such Person has beneficial ownership within the meaning of Rule 16d-3
promulgated under the Exchange Act (“Beneficial Ownership”) of (i) thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding Voting Securities and (ii) a number of Voting Securities having
combined voting power greater than the combined voting power of the Voting
Securities then Beneficially Owned by members of the Knafel Family; provided,
however, in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a “Non-Control Acquisition” (as defined below)
shall not constitute

 



--------------------------------------------------------------------------------



 





  an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (A) an employee benefit plan (or a
trust forming a part thereof) maintained by (i) the Company or (ii) any
Subsidiary, (B) the Company or any Subsidiary, or (C) any Person in connection
with a “Non-Control Transaction” (as defined below);          (2)     The
individuals who, as of April 24, 1997, are members of the Board (the “Incumbent
Board”), cease for any reason to constitute at least two-thirds of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of the
Plan, be considered a member of the Incumbent Board; provided, further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or          (3)     Consummation of:



       (A)     A merger, consolidation, or reorganization involving the Company,
unless



       (1)     the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization;          (2)     the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation, or reorganization constitute at least two-thirds
of the members of the governing board of directors of the Surviving Corporation;
         (3)     no Person (other than the Company or any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation or any Subsidiary, or any Person, who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities) has Beneficial Ownership of twenty percent (20%) or more of the
combined voting

 



--------------------------------------------------------------------------------



 





  power of the Surviving Corporation’s then outstanding voting securities; and  
       (4)     a transaction described in clauses (1) through (3) shall herein
be referred to as a “Non-Control Transaction”;



       (B)     A complete liquidation or dissolution of the Company; or    
     (C)     An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person
     (other than a transfer to a Subsidiary).



       Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the Subject Person; provided, however,
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall occur.

     (c)     “Committee” means a committee, as described in Section 13,
appointed by the Board of Directors of the Company (the “Board”) from time to
time and to confirm the functions set forth herein.

     (d)     “Designated Subsidiaries” shall mean those Subsidiaries which are
designated from time to time by the Board or the Committee.

     (e)     “Enrollment Period” shall mean the period of up to thirty days
beginning before the first day of a Purchase Period, or such other period in
advance of a Purchase Period as the Company shall determine.

     (f)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     (g)     “Fair Market Value” on any date means the closing price at the
close of the primary trading session of the Shares on such date on the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if such Shares are not so listed or admitted to trading, the
closing price at the close of the primary trading session on such date as quoted
on the Nasdaq Stock Market or such other market in which such prices are
regularly quoted, or, if there has been no such closing price with respect to
Shares on such date, the Fair Market Value shall be the value established by the
Committee in good faith.

     (h)     “Gross Payroll Amount” shall mean the gross amount of pay an
employee would receive at each regular pay period before the deduction of
withholding, FICA, medical and dental

 



--------------------------------------------------------------------------------



 



premiums, medical reimbursement accounts, amount contributed to a trust pursuant
to a qualified cash or deferred compensation arrangement under Section 401(k) of
the Code, and all other amounts to be withheld, including deductions under this
Plan, but after the deduction of amounts withheld pursuant to deferred
compensation arrangements.

     (i)     “Knafel Family” means (i) Sidney R. Knafel and/or members of his
“immediate family” (as defined in Rule 16a-1 promulgated under the Exchange
Act), (ii) a trust solely for the benefit of any of the individuals referred to
in clause (i) above: (iii) the guardian, conservator, estate or other legal
representative of any of the individuals referred to in clause (i) above; and
(iv) any corporation, partnership, limited liability company or other entity all
of the outstanding equity securities of which are owned, directly or indirectly,
by the individuals or entities referred to in clause (i), (ii) or (iii) above.

     (j)     “Offering” shall mean an offering of Shares for purchase hereunder.

     (k)    “Person” shall mean “person” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act, including, without limitation, any
individual, firm, corporation, partnership, limited liability company, joint
venture, association, trust or other entity, or any group of Persons.

     (l)     “Purchase Period” shall mean a period during which payroll
deductions are to be made pursuant to the Plan. Unless otherwise provided by the
Committee, Purchase Periods shall commence on December, March, June and
September 1 and shall be three months in duration.

     (m)     “Retirement” shall mean termination of employment by an employee
who is at least 55 years of age after at least five years of employment by the
Company and/or a Designated Subsidiary.

     (n)     “Subsidiary” shall mean any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.



3.   OFFERING UNDER THE PLAN; ELECTION TO PURCHASE.

     (a)     In each instance, the Committee shall determine whether or not
there will be an Offering. If the Committee shall decide that there shall be an
Offering, the Committee shall, in advance of the Offering, determine: (i) the
first and last days of the Offering and the Purchase Period, (ii) the aggregate
number of Shares to be offered in a Purchase Period, (iii) the maximum
percentage of an employee’s Gross Payroll Amount, not to exceed ten percent,
that he may elect for payroll deductions described in Section 8, and (iv) the
maximum number, if any, of Shares which any employee may purchase in any
Purchase Period during such Offering; and shall give each eligible employee
written notice of such determinations prior to the commencement of the
Enrollment Period.

 



--------------------------------------------------------------------------------



 



     (b)     Each eligible employee may elect to buy Shares in any Purchase
Period by completing, signing and delivering to the Company, an Election and
Authorization form in the form prescribed by the Company prior to the
commencement of the Purchase Period which:

          (i)     specifies the percentage of his Gross Payroll Amount (not in
excess of the maximum set by the Committee) he elects to have deducted and
applied to purchase Shares hereunder;

          (ii)     authorizes the Company to make (or receive from a Designated
Subsidiary) the specified periodic payroll deductions from his compensation
during such Purchase Period or until such earlier date as (x) he shall cancel or
(if permitted by the Committee) modify his authorization by filing an executed
cancellation or modification (in the time and form prescribed by the Company)
with the Company, (y) he shall have purchased the maximum number of Shares he is
entitled to purchase in the Purchase Period, or (z) he shall have terminated
employment with the Company or Designated Subsidiary for purposes of Section 8
of this Plan; and

          (iii)     specifies the exact name in which Shares purchased by him in
the Purchase Period are to be issued, which shall be the full legal name of the
employee.

     (c)     Each eligible employee who elects to participate in the Plan during
any Enrollment Period shall remain enrolled in the Plan and shall continue to
participate in each successive Offering until the employee’s authorization is
cancelled or the employee ceases to be eligible to participate in the Plan.



4.   ELIGIBLE EMPLOYEES.

     All regular, full-time employees of the Company and of the Designated
Subsidiaries at the commencement of a Purchase Period shall be eligible
employees under this Plan with respect to such Purchase Period, except:

     (a)     employees who at the commencement of the Purchase Period have been
employed by the Company or a Designated Subsidiary for less than 90 days;

     (b)     employees whose customary employment by the Company or a Designated
Subsidiary at the commencement of a Purchase Period is 20 hours or less per
week;

     (c)     employees whose customary employment by the Company or a Designated
Subsidiary at the commencement of a Purchase Period is for not more than five
months in any calendar year; and

     (d)     any employee who, as of the first day of a Purchase Period, would
own stock or hold outstanding options to purchase stock, possessing in the
aggregate (as determined under Sections 423 and 424 of the Code) five percent or
more of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary.

 



--------------------------------------------------------------------------------



 





5.   NUMBER OF SHARES PURCHASABLE.

     (a)     The maximum number of Shares that may be purchased by any eligible
employee during a Purchase Period shall be determined by the Committee in its
sole discretion. Such limitation shall be expressed both as a maximum
percentage, not to exceed ten percent, of an eligible employee’s Gross Payroll
Amount that may be deducted and applied to the purchase of Shares hereunder
(which percentage shall be uniform as to all eligible employees), and a maximum
number of Shares that may be purchased by an eligible employee hereunder. An
eligible employee may elect to purchase all or any part of such maximum number
of Shares by so indicating in such employee’s Election and Authorization form.

     (b)     The amount of any payroll deduction made pursuant to Section 8, or
of any payment to be made hereunder to an employee or his legal representative,
in a currency other than United States dollars shall be converted to or from
United States dollars, as the case may be, based on the exchange rate in effect
on the date the Company receives such deduction or makes such payment,
respectively. The Committee shall determine the applicable exchange rate by any
reasonable method, which may be based on the exchange rate actually available to
the Company in the ordinary course of business on the date of such conversion.

     (c)     If at any time during a Purchase Period the number of Shares which
all eligible employees have duly elected to purchase through authorized payroll
deductions but which have not yet been purchased (the “aggregate Shares
elected”) would cause the aggregate number of Shares to be acquired in the
Purchase Period to exceed the number of Shares designated by the Committee as
available for purchase in such Purchase Period, the Shares which may thereafter
be purchased by each employee shall be reduced from the number so elected on a
pro rata basis in the proportion that the number of Shares so elected by each
such employee bears to the aggregate number of Shares elected by all such
employees. The reductions shall be determined by the Committee by any reasonable
method such that the aggregate number of Shares sold in the Purchase Period
shall be not more than and as nearly equal as possible to the number of Shares
originally designated by the Committee as available for purchase in such
Purchase Period. No fractional Shares may be purchased unless the Committee
otherwise provides.

     (d)     Notwithstanding any other provision of this Plan, no employee shall
be entitled to purchase Shares in any Purchase Period to the extent such
purchase would permit such employee to accrue (as determined under Section 423
of the Code) the right to purchase under this Plan and under all other employee
stock purchase plans of the Company and its subsidiaries, the right or option to
so purchase at a rate which exceeds $25,000 of Fair Market Value of such stock,
determined at the time such right or option is granted, for any calendar year in
which such right or option is outstanding at any time.



6.   SHARES SUBJECT TO THE PLAN.

     The Shares, which may be offered under this Plan, may be authorized and
issued Common Stock, authorized and unissued Common Stock or Common Stock
reacquired by the Company and held in its treasury. The maximum aggregate number
of shares of Common Stock which may be made available by the Committee for
purchase and issued under this Plan is

 



--------------------------------------------------------------------------------



 



200,000, subject to any increase or decrease pursuant to Section 11. All Shares
offered in any Offering, which for any reason are not purchased, shall be
included in the Shares available for subsequent Offerings.



7.   PRICE.

     The price at which Shares may be purchased in any Purchase Period shall be
85% of the lower of the Fair Market Value of the Common Stock on the first day
of the Purchase Period and the last day of the Purchase Period on which the
Common Stock is traded (or if the Common Stock is not listed for trading, on the
first or last business day of the Purchase Period) or such greater percentage as
determined by the Committee with the approval of the Board.



8.   PAYROLL DEDUCTIONS; PURCHASE OF SHARES; RIGHTS OF CANCELLATION; RIGHTS ON
TERMINATION OF EMPLOYMENT OR DEATH.

     (a)     Except as otherwise provided herein, Shares purchased under this
Plan shall be paid for by payroll deductions during the Purchase Period. All
funds received under this Plan, either through payroll deductions or cash
deposits, shall be applied to the purchase of Common Stock hereunder as of the
last day of a Purchase Period on which the Common Stock is traded, or if the
Common Stock is not listed for trading, on the last business day of a Purchase
Period. Such Shares shall be issued to individual employees as soon as
practicable after the purchase.

     (b)     Each employee may cancel his election to purchase additional Shares
through payroll deductions in any Purchase Period under this Plan by giving not
less than thirty days prior written notice of cancellation to the Company on the
form prescribed by the Company. In such case, no further amounts shall be
withheld for the account of such employee through payroll deductions in respect
of such Purchase Period (but such employee shall not be precluded from
participating in a subsequent Purchase Period by reason of such revocation). Any
amount theretofore deducted under this Plan for such employee’s account and not
yet applied to the purchase of Shares shall be refunded to the employee.

     (c)     If the employment with the Company or any Designated Subsidiary of
any eligible employee who has delivered a completed and duly executed Election
and Authorization form for any Purchase Period (an “electing employee”) shall
terminate prior to the end of such Purchase Period because of his Retirement or
death, or because the Subsidiary with which he is employed ceases to be a
Designated Subsidiary during such Purchase Period, then all further payroll
deductions hereunder shall cease and amounts theretofore deducted under the Plan
for his account shall be applied to purchase Shares in accordance with the
otherwise applicable provisions of the Plan. If the full time regular employment
of any eligible employee with the Company or a Designated Subsidiary shall
terminate prior to the end of a Purchase Period for any other reason, then the
electing employee shall be deemed to have revoked his election to have payroll
deductions made and applied to purchase Shares in the Purchase Period as of the
date of such termination and the amount theretofore deducted under the Plan for
his account and not applied to the purchase of Shares shall be paid to such
employee as soon as practicable. The transfer of an eligible employee from the
Company or a Designated Subsidiary to another

 



--------------------------------------------------------------------------------



 



Designated Subsidiary or to the Company or to any affiliate as defined in
Section 414 of the Code, shall not constitute a termination of employment under
this Section 8.

     (d)     No employee may modify the percentage of Gross Payroll Amount that
he has elected to have deducted on the Election and Authorization form delivered
to the Company unless pursuant to a revocation or cancellation hereunder, or
unless the Committee otherwise provides as to all eligible employees.



9.   ISSUANCE OF SHARES.

     No employee shall have any rights as a stockholder with respect to any
Shares, which he may elect to purchase under the Plan prior to the date of
purchase of such Shares. At the end of each Purchase Period, certificates
representing Shares purchased under this Plan for each employee shall be issued
as soon as practicable and delivered to such employee.



10.   ASSIGNABILITY.

     No assignment or transfer by an employee, former employee or his legal
representative of any option, election to purchase Shares, or any other interest
under this Plan will be recognized or of any force or effect; any purported
assignment or transfer, whether voluntary or by operation of law (except by will
or the laws of descent and distribution), shall have the effect of terminating
such option, election to purchase or other interest. An employee’s option and
election to purchase shall be exercisable, during his lifetime, only by him. If
an election to purchase is terminated by reason of the provisions of this
Section 10, the only right thereafter continuing shall be the right to have the
amount of payroll deductions then credited to the employee’s account which have
not been applied to the purchase of Shares paid to the employee or his legal
representative.



11.   ADJUSTMENTS IN EVENT OF CHANGE IN CAPITALIZATION.

     In the event of any Change in Capitalization, then the aggregate number and
kind of Shares or other securities which thereafter may be sold under the Plan
and the number and kind of Shares or other securities which may be purchased
under any outstanding Offering and the purchase price thereof shall be
appropriately adjusted consistent with such change in such manner as the
Committee may deem equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, eligible employees under the Plan and
any such adjustment determined by the Committee in good faith shall be binding
and conclusive on the Company, Designated Subsidiaries and all employees and
their respective heirs, executors, administrators, successors and assigns.



12.   EFFECT OF CHANGE IN CONTROL.

     (a)     In the event of a Change in Control caused by the liquidation or
dissolution of the Company, the Purchase Period then in progress will terminate
immediately prior to the consummation of such liquidation or dissolution, unless
otherwise provided by the Board in its sole discretion, all rights to purchase
Shares under the Plan shall terminate and all amounts

 



--------------------------------------------------------------------------------



 



credited to employee accounts which have not been applied to the purchase of
Shares shall be refunded.

     (b)     In the event of any Change in Control not caused by the liquidation
or dissolution of the Company after which the Company is not the Surviving
Corporation, then in the sole discretion of the Committee, (i) a date
established by the Board on or up to 10 days before the date of consummation of
such Change in Control shall be treated as the last day of the Purchase Period
then in progress or (ii) all rights to purchase Shares under the Plan shall
terminate and all amounts credited to employee accounts which have not been
applied to the purchase of Shares shall be refunded.



13.   ADMINISTRATION OF THE PLAN.

     (a)     The Plan shall be administered by the Committee, which shall hold
meetings at such times as may be necessary for the proper administration of the
Plan. The Committee shall keep minutes of its meetings. A quorum shall consist
of not fewer than two members of the Committee and a majority of a quorum may
authorize any action. Any decision or determination reduced to writing and
signed by a majority of all of the members of the Committee shall be as fully
effective as if made by a majority vote at a meeting duly called and held. The
Committee shall be the Compensation Committee of the Board of Directors, which
shall consist of at least two (2) directors of the Company and may consist of
the entire Board; provided, however, that if the Committee consists of less than
the entire Board, each member shall be a Non-employee Director. No member of the
Committee shall be liable for any action, failure to act, determination or
interpretation made in good faith with respect to this Plan or any transaction
hereunder, except for liability arising from his or her own willful misfeasance,
gross negligence or reckless disregard for his or her duties. The Company hereby
agrees to indemnify each member of the Committee for all costs and expenses and,
to the extent permitted by applicable law any liability incurred in connection
with defending against, responding to, negotiating for the settlement of or
otherwise dealing with any claim, cause of action or dispute of any kind arising
in connection with any actions in administering this Plan or authorizing or
denying authorization to any transaction hereunder.

     (b)     Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to:

          (1)     construe and interpret the Plan and the rights granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, without limitation, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable so that the Plan complies with applicable law and the Code to the
extent applicable, and otherwise to make the Plan fully effective. All decisions
and determinations by the Committee in the exercise of this power shall be
final, binding and conclusive upon the Company, its Subsidiaries, employees
participating in the Plan and all other persons having any interest therein;

 



--------------------------------------------------------------------------------



 



          (2)     determine the duration and purposes for leaves of absence
which may be granted to an employee on an individual basis without constituting
a termination of employment or service for purposes of the Plan:

          (3)     exercise its sole discretion with respect to the powers and
rights granted to it as set forth in the Plan; and

          (4)     generally, to exercise such powers and to perform such acts as
are deemed necessary or advisable to promote the best interest of the Company
with respect to the Plan.

     (c)     Notwithstanding the foregoing, all employees participating in the
Plan shall have the same rights and privileges under the Plan, except to the
extent permitted by Section 423(b)(5) of the Code. No member of the Board, no
employee of the Company and no member of the Committee (nor the Committee
itself) shall be liable for any act or action hereunder, whether of omission or
commission, by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated or, except in
circumstances involving his bad faith, gross negligence or fraud, for anything
done or omitted to be done by himself. The Company or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.



14.   COMPLIANCE WITH GOVERNMENT LAW AND REGULATIONS; GOVERNING LAW.

     This Plan, each Offering hereunder, and the obligation of the Company to
sell and deliver Common Stock hereunder shall be subject to all applicable
Federal and state laws, rules and regulations and to such approvals by any
governmental or regulatory agency as may from time to time be required. The
Board may make such changes in this Plan as may be necessary or desirable, in
the opinion of the Board, to comply with the laws, rules and regulations of any
governmental or regulatory authority, or to be eligible for tax benefits under
the Code, or any other laws or regulations of any Federal, state, local or
foreign government. This Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Maryland
(regardless of the law that might otherwise govern under applicable Maryland
principles of conflict of laws).



15.   COMPANY’S PAYMENT OF EXPENSES RELATED TO THE PLAN.

     Except as otherwise specifically provided herein, the Company will bear all
expenses incurred in administering this Plan, including any brokerage fees
incurred upon the purchase of Shares.

 



--------------------------------------------------------------------------------



 



16.       PLAN AND RIGHTS TO PURCHASE COMMON STOCK NOT TO CONFER RIGHT WITH
RESPECT TO CONTINUANCE OF EMPLOYMENT.

     This Plan and any Offering or other rights to purchase Common Stock granted
under this Plan shall not confer upon any employee any right with respect to
continuance of employment by the Company or any Subsidiary, nor shall they be a
limitation in any way on the right of the Company or any Subsidiary by which an
employee is employed to terminate his employment at any time.



17.   WITHHOLDING OF TAXES.

     The Company shall have the right to deduct from any payment to be made
pursuant to this Plan, or to otherwise require, prior to the issuance or
delivery of any Shares or the payment of any cash hereunder, payment by each
eligible employee of, any taxes required by applicable law to be withheld. The
Committee may permit any such withholding obligation to be satisfied by reducing
the number of Shares otherwise deliverable.



18.   GENERAL.

     (a)     The Committee shall accumulate and hold for each employee’s account
any amounts deducted from his compensation pursuant to this Plan and amounts
deposited as a lump sum payment and shall maintain book-entry accounts for each
electing employee to account for payroll deductions made by the employee.
Interest will not be credited or paid with respect to any account hereunder. Any
amounts deducted that are not used to purchase Shares will be refunded to the
employee.

     (b)     Unless the Committee otherwise provides, only full Shares may be
purchased under this Plan. After each Purchase Period, each employee shall
receive a cash payment of the amount deducted from such employee’s compensation
that has not been applied to purchase Shares.

     (c)     In the event of a termination of the Plan during a Purchase Period,
all amounts credited to employee accounts hereunder, which have not been applied
to the purchase of Shares, shall be refunded to the employees for whose accounts
they are credited.

     (d)     Payment for the purchase price of Shares hereunder shall be made in
United States dollars.



19.   NOTICE OF DISPOSITION.

     Each participant shall notify the Company in writing if the participant
disposes of any of the Shares purchased in any Offering Period pursuant to this
Plan if such disposition occurs within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such Shares were purchased
(the “Notice Period”).

 



--------------------------------------------------------------------------------



 





20.   AMENDMENT OR DISCONTINUANCE.

     Notwithstanding any other provision of this Plan, the Board may at any
time, and from time to time, amend, in whole or in part, any or all of the
provisions of the Plan, or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that any such amendment, suspension or termination
may not, without the employee’s consent, adversely affect any rights outstanding
at the time of such amendment, suspension or termination to purchase Shares for
the balance of a Purchase Period pursuant to any Offering hereunder. The Plan
will terminate in any event when the Committee determines that all or
substantially all of the Shares reserved for purposes of the Plan have been
issued, unless the stockholders of the Company approve additional Shares for
issuance.



21.   CONSTRUCTION.

     Wherever any words are used in this Plan in the masculine gender they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The titles to sections of
this Plan are intended solely as a convenience and shall not be used as an aid
in construction of any provisions thereof.



22.   NAME.

     This Plan shall be known as the “BioReliance Corporation Employee Stock
Purchase Plan.”



23.   TERM; STOCKHOLDER APPROVAL.

     After this Plan is adopted by the Board, this Plan will become effective on
the day of the first Offering. This Plan shall be submitted to stockholders of
the Company for approval at the 2002 annual meeting of stockholders, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board. If the Plan is not so
approved by the stockholders of the Company, the Plan and all rights hereunder
to purchase Shares shall immediately terminate, and all amounts credited to
employee accounts that have not been applied to the purchase of Shares shall be
refunded. This Plan shall continue until the earlier to occur of (a) termination
of this Plan by the Board (which termination may be effected by the Board at any
time), (b) issuance of all of the shares of Common Stock reserved for issuance
under this Plan, or (c) failure of the stockholders of the Company to approve
the Plan in accordance with this Section 23.

 